281 S.W.3d 925 (2009)
Clarence CARTER, Employee/Appellant,
v.
TERMINIX, Employer/Respondent, and
Zurich American Insurance Co., Insurer/Respondent.
No. ED 92066.
Missouri Court of Appeals, Eastern District, Division Two.
April 28, 2009.
Nile D. Griffiths, St. Louis, MO, for Appellant.
Christopher E. Patt, St. Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Clarence Carter appeals the Labor and Industrial Relations Commission's decision in favor of Terminix finding that Carter was not entitled to recover under Missouri Workers Compensation Law for injuries resulting from an automobile accident. We have reviewed the briefs of the parties *926 and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).